DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 11/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11/02/2004 (see Date of Continuation on BIB) has been reviewed and is accepted.  The terminal disclaimer has been approved on 11/17/2021.

Allowable Subject Matter
3.	Claims 19-38 are allowed.
4.        The following is an examiner’s statement of reasons for allowance:
With respect to claims 19, 26, and 33, the closest prior art record, Bridgelall (US 7,039,027) teaches a method, operable on a user equipment (UE) device, for network selection, the method comprising: 
registering on a first network in a wide area cellular network (WACN) space; and while the UE device is registered on the first network: 
However, Bridgelall alone or in combination fails teaches or fairly suggest;

selecting, by the UE, the WLAN in response to the UE determining that the first network on which the UE device is registered is on the list of the one or more networks in the WACN space.
Dependent claims 20-25, 27-32, and 34-38 are allowable for the same reason as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.


/MICHAEL T VU/
Primary Examiner, Art Unit 2641